STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


In re: Z.G., G.G., A.T., & H.T.                                                         FILED
                                                                                      January 14, 2013
                                                                                   RORY L. PERRY II, CLERK
No. 12-0868 (Webster County 12-JA-13, 14, 15 & 16)                               SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA



                                  MEMORANDUM DECISION

       Petitioner Mother, by counsel Joyce Helmick Morton, appeals the Circuit Court of
Webster County’s order entered on July 28, 2012, terminating her parental rights to her children.
The guardian ad litem, Michael W. Asbury, has filed his response on behalf of the children. The
West Virginia Department of Health and Human Resources (“DHHR”), by William Bands, its
attorney, has filed its response.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Revised Rules of Appellate
Procedure.

         The abuse and neglect petition in this matter was filed after the birth of twins A.T. and
H.T. While the premature twins were hospitalized, Petitioner Mother was found using
prescription drugs illegally and was removed from the Ronald McDonald House where she was
staying. The petition further noted that custody of Petitioner Mother’s two older children was
given to the maternal grandparents in January of 2011. Petitioner Mother admitted to the
allegations in the petition and was adjudicated as abusive and neglectful. During the pendency of
the case, Petitioner Mother was taken into custody due to a violation of her parole after she tested
positive for drugs. At the time of disposition, Petitioner Mother had been incarcerated for two
months, and had to serve at least one year before she could be considered for release. The circuit
court terminated her parental rights, finding that she had been addicted to drugs for at least the
past fifteen years, that she had a significant criminal history based on her drug abuse, and that she
had not participated in a drug rehabilitation program.

       The Court has previously established the following standard of review:

       “Although conclusions of law reached by a circuit court are subject to de novo
       review, when an action, such as an abuse and neglect case, is tried upon the facts
       without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
                                                     1
­
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have
       decided the case differently, and it must affirm a finding if the circuit court's
       account of the evidence is plausible in light of the record viewed in its entirety.”
       Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in terminating her parental rights
based solely on her incarceration, and she argues that there were less restrictive alternatives to the
termination of parental rights. Petitioner argues that she acted as a responsible parent in
recognizing her drug addiction and placing the children with their grandparents where they were
safe. She also argues that the children should have simply been placed with the grandparents as
their guardians and she should have been allowed to find suitable housing after her incarceration.
She argues that prior to her incarceration she was going to be granted an improvement period, and
that her children were never in danger because they were in the care of their grandparents.

         The guardian ad litem responds in favor of the termination of parental rights, arguing that
Petitioner Mother never showed that she would comply with an improvement period, and even
admitted at disposition that she could not complete an improvement period while incarcerated.
Moreover, the guardian notes that petitioner’s incarceration was only one of the factors
considered in terminating her parental rights, as she also had a long history of substance abuse
and a significant criminal history. The guardian adds that petitioner could not comply with the
eighteen-month timeline for permanency required by In re Cecil T. The DHHR also responds in
favor of the termination of parental rights, noting that Petitioner Mother has been abusing drugs
for at least fifteen years and states that she has no home upon her release from incarceration.

        This Court has held that “‘courts are not required to exhaust every speculative possibility
of parental improvement . . . where it appears that the welfare of the child will be seriously
threatened . . . .’ Syl. Pt. 1, in part, In re R.J.M., 164 W.Va. 496, 266 S.E.2d 114 (1980).” Syl. Pt.
4, in part, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011). This Court finds that the circuit
court was presented with sufficient evidence upon which it could have found that that there was
no reasonable likelihood that the conditions of abuse and neglect could be substantially corrected
in the near future and that termination was necessary for the children’s welfare. Pursuant to West
Virginia Code § 49-6-5(a)(6), circuit courts are directed to terminate parental rights upon these
findings. This Court further finds that the circuit court did not base its decision solely on
petitioner’s incarceration, but also noted her significant criminal history and severe drug
addiction.

        For the foregoing reasons, the circuit court’s order terminating petitioner’s parental rights
is hereby affirmed.


                                                                                           Affirmed.

                                                      2
­
ISSUED: January 14, 2013

CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                  3